PER CURIAM.
Defendant James Ready was convicted by a twelve person jury of simple burglary, La.R.S. 14:62, and sentenced to serve three years at hard labor. The district court suspended his sentence and placed him on three years active probation with special conditions.
On appeal, defendant relies upon two assignments of error for a reversal of his conviction and sentence.
We have reviewed the record and conclude that no reversible error was committed. The defendant’s conviction and sentence are affirmed.